Citation Nr: 1400956	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 Regional Office (RO) rating decision.  In the August 2009 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for hepatitis C.  However, although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for hepatitis C.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from 1996 to 2013 and a brief from the Veteran's representative dated in November 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The reopened claim of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied entitlement to service connection for hepatitis C based on the determination that there was no evidence that the claimed condition existed; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

2.  New evidence received since the final January 2003 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied the claim of service connection for hepatitis C, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the final January 2003 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in January 2003, whereby the RO denied service connection for hepatitis C, the evidence consisted of the Veteran's service treatment records, VA treatment reports dated from 1996 to 2003, one page of military personnel records, and the Veteran's statement in support of the claim.  The Veteran's service treatment records did not show any evidence of hepatitis on the Veteran's pre-enlistment examination and there was no record that the Veteran was treated for hepatitis C at any time during his active duty service.  In a January 1974 dental report of medical history, the Veteran checked that he had had  "yellow" jaundice or hepatitis.  However, on the Veteran's August 1974 pre-separation examination, he checked "no" as to whether he had jaundice or hepatitis, stomach, liver or intestinal trouble.  The Veteran also reported that he was in good health.  VA treatment notes dated in November 2002 indicate a history of intravenous drug abuse (IVDA) of cocaine and heroin and a history of hepatitis while in service.  In December 2002, the VA Medical Center (VAMC) advised the Veteran that his laboratory findings were within acceptable range and the ultrasound of his liver was normal.  The VAMC also informed the Veteran of a future appointment to evaluate his reactive hepatitis C test.  The Veteran's statement in support of the claim indicated that he was hospitalized and treated for hepatitis C while in service in 1973.  The Veteran also attached a copy of personnel records showing his duty station in 1973.

The RO issued a rating decision in January 2003 denying service connection for hepatitis C.  The Veteran was notified of the January 2003 rating decision and of his appellate rights.  In March 2003, the Veteran submitted additional evidence prior to the expiration of the appeal period, and in April 2003, the RO issued a subsequent rating decision finding that the evidence submitted was not new and material.  The Veteran did not submit a notice of disagreement with the January 2003 or the April 2003 rating decision within a year of issuance, and no further additional evidence was received before the appeal period expired.  As such, the January 2003 and the April 2003 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in January 2003 includes service personnel records from January 24, 1973 through March 31, 1973, VAMC lab results dated in 2009, and a statement from the Veteran in support of his claim.  The Veteran's service personnel records show hospitalization and treatment for viral hepatitis in 1973.  The March 2009 VAMC lab results indicate that the Veteran has a hepatitis C antibody and was exposed to hepatitis C in the past.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in January 2003, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for hepatitis C.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran asserts that he has hepatitis C as a result of his active duty service.  Specifically, he maintains that during basic training, he received shots from an unsanitized needle gun.  The Veteran contends that shortly thereafter, he started to feel fatigued, as if he had the flu.  He reports that he was then tested and told he had signs of hepatitis antibodies.  Furthermore, in a VA treatment note, the Veteran indicated that he has one tattoo, which was done in 1972 during his active duty service.  In support of his claim, the Veteran submitted an article discussing the prevalence of hepatitis C in Vietnam Veterans.  The Veteran's service personnel records confirm that he was hospitalized and treated for viral hepatitis in 1973.  

Although the Veteran maintains that he has no other risk factors for Hepatitis C, the evidence indicates that the Veteran has a history of IVDA of cocaine and heroin.  The evidence indicates that the Veteran received treatment for drug abuse while in service, and has been in remission since 1987.  In addition, the Board notes that the Veteran was not shown to have any tattoos on his entrance examination in December 1972, or on his separation examination in August 1974.   

In July 2009, a VA examiner found that although the Veteran does not have active hepatitis C at this time, he had past exposure to hepatitis C, which was more likely than not related to his IVDA use, and not from his viral hepatitis in the military.  In a November 2009 VA treatment note, a physician assistant found that upon review of the Veteran's labs, his hepatitis C panel is consistent with him having had hepatitis C and then clearing the virus.  The Veteran submitted a Disability Benefits Questionnaire completed by a physician assistant in October 2012, which indicated that he has a positive hepatitis C antibody and a history of hepatitis in service per treatment in January 1973.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) (November 30, 1998). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood, such as intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987.  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

In this case, there is evidence that the Veteran has a positive hepatitis C antibody and several known hepatitis C risk factors, including potential exposure to an unsanitized needle during basic training and a possible in-service tattoo, but also documented IV drug use.  Considering the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hepatitis C, and that a new medical examination and opinion in connection with this claim is needed.  Additionally, while on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include recent VA treatment records.

2. Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise for the purpose of ascertaining whether his hepatitis C is etiologically related to his period of active service.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

(i) The examiner is requested to confirm the diagnosis of hepatitis C.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service or is causally related to any incident of service.  

(ii) In providing the opinion, the examiner should discuss the Veteran's potential exposure to hepatitis C risk factors in service (including his potential exposure to an unsanitized needle during basic training and a possible in-service tattoo) and the Veteran's documented IV drug use. 

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


